Citation Nr: 1715108	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  06-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for neuropathy of the hands, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2004 (neuropathy of the hands) and June 2005 (diabetes mellitus) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2011 and March 2016, the Board remanded this case for additional development.

The Board notes that while this case was in remand status, the Veteran filed a timely notice of disagreement (NOD) to a January 2017 rating decision denying entitlement to special monthly compensation based on loss of use of a creative organ.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam and did not serve on a ship that operated in the inland waterways of the Republic of Vietnam during service.

2.  The probative evidence of record does not show that the Veteran was exposed to Agent Orange or other listed herbicide agents during service.

3.  The Veteran's diagnosed diabetes mellitus and neuropathy of the hands were not manifested during service or within one year of separation and are not attributable to an in-service disease or injury, to include exposure to herbicide agents, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for neuropathy of the hands have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Letters sent in April 2004 and December 2004 advised the Veteran of the evidence and information necessary to substantiate his claim of entitlement to service connection for neuropathy and diabetes on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters did not advise the Veteran with regard to establishing secondary service connection or of how effective dates and disability ratings are assigned.  However, information of this nature was included in a March 2006 letter and a January 2015 Supplemental Statement of the Case, and the claim was thereafter readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Regarding any content deficiency in the provided notice, the Veteran has had a meaningful opportunity to participate in the decision on his claim at all stages of the process, the Veteran has not asserted any specific prejudice as a result of a notice defect, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, personnel records, VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.  As noted above, the Board remanded this case in August 2011, in part, to obtain deck logs and all pertinent ship histories for the ships upon which the Veteran served.  As directed by the Board, the AOJ obtained deck logs and command histories for both vessels.  In light of the foregoing, the Board finds that there has been substantial compliance with its August 2011 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that an opinion regarding the relationship between the Veteran's diabetes and his service-connected PTSD was obtained in April 2016.  The Board finds that the opinion is adequate to evaluate the Veteran's claim because the conclusions are based on a review of the claims file and reference to pertinent medical research.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges that the VA examiner concluded that it was impossible to conclude that the Veteran's diabetes was secondary to his PTSD without resorting to speculation.  As will be discussed in detail below, the examiner did not provide a bare conclusion, but instead supported the conclusion with an adequate explanation.  Accordingly, the Board finds that the April 2016 report is adequate and that further remand is not necessary.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board also finds that the April 2016 opinion substantially complies with its March 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the examiner reviewed the claims file, to include the treatise evidence submitted by the Veteran, and provided an adequate rationale for the conclusions reached.

The Board notes that the VA examiner used only the term "aggravated" in his ultimate conclusion regarding the relationship between PTSD and diabetes mellitus.  The Board, however, reads the examiner's opinion as a whole to conclude that the opinion encompasses both causation and aggravation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Here, the examiner's references to studies examining the relationship between PTSD and diabetes, to include their inability to say whether one "causes or aggravates the other" or to rule out other factors as contributing to "disease causation or aggravation" were sufficiently broad to show that he was discussing the possibility of both causation and aggravation of the Veteran's diabetes by his service-connected PTSD.  

The lack of the examiner's use of the precise term "caused" is not dispositive.  In a memorandum decision, the United States Court of Appeals for Veterans Claims ("Court") held that "[i]t is not required that a medical opinion regarding secondary service connection be stated in the precise terms found in (38 C.F.R.) § 3.310 to be considered adequate."  Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem. dec., Moorman, J.).  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

The Board finds that medical opinions on the questions of direct service connection for the issues on appeal are not required because a VA examination or opinion is deemed necessary only if the evidence of record: (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability; and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, as described in detail below, there is no competent and credible evidence of record establishing that an event, injury, or disease occurred during the Veteran's period of active duty or that diabetes manifested within a year of service.  The Veteran's contentions are essentially based on an assertion that his service should qualify for the presumption based on herbicide exposure.  The bases for finding that these presumptions do not apply under the facts of this case are outlined below.  There is no other evidence that the claimed disabilities may be related to service.  Moreover, neither diabetes nor neuropathy of the hands was noted during service, and these conditions were not manifested until many years after discharge.  

The Board is aware that VA should obtain a medical nexus opinion where the claimant has been diagnosed as having a disorder and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of treatment for or complaints of diabetes or hand neuropathy, nor has the Veteran proffered lay statements indicating that he has had continuous symptoms of these disabilities since his active duty.  Thus, as there is no competent evidence suggesting an association between his current disabilities and service, and no lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met.  Therefore, a VA examination is unnecessary and would only serve to delay the adjudication of his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for diabetes mellitus and neuropathy of the hands, which he contends are related to exposure to herbicides during his active service.  Alternatively, the Veteran contends that his diabetes mellitus is caused by his service-connected PTSD and that his neuropathy is caused by his diabetes.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide agent exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

"Service in the Republic of Vietnam includes service in the waters offshore and service on other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  However, in the absence of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam, 38 C.F.R. § 3.307(a)(6)(iii), or service in the inland waterways of Vietnam ("brown water service").  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran contends that he incurred diabetes and neuropathy of the hands as a result of herbicide exposure while serving aboard the USS Walker and the USS Hornet during the Vietnam Era.  The Veteran asserts that he was exposed through drinking contaminated water or by coming in contact with aircraft that flew over Vietnam.  The Veteran also contends that his diabetes is caused by his service-connected PTSD and that his neuropathy is secondary to his diabetes.  

The Veteran's personnel records show that he served in the Navy aboard the USS Walker (DD-517) from August 1967 to September 1967 and from November 1967 to December 1967 and on the USS Hornet (CVS-12) in September 1967.  A report received from the National Personnel Records Center (NPRC) in February 2005 noted that they were unable to determine whether the Veteran served in the Republic of Vietnam.  NPRC noted that the Veteran served aboard the USS Walker, which was in the official waters off the Republic of Vietnam during the time the Veteran was aboard. 

Neither the USS Walker nor the USS Hornet is identified in the C&P provided list of ships that have confirmed service on Vietnam's inland waterways, docked to a shore or pier in Vietnam, or operated on close coastal waters for extended periods with evidence that crew members went ashore during the time the Veteran was aboard.  (http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp).  The list does note that the USS Walker operated on Saigon River in December 1968; however, the record reflects that the Veteran left active service in May 1968.  

Moreover, the AOJ obtained deck logs and command histories for both vessels, which do not show that the ships operated in the inland waterways of Vietnam.  Similarly, the Defense Personnel Records Information Retrieval System (DPRIS) reviewed the 1967 command histories and deck logs for the USS Walker and the USS Hornet and concluded that neither ship docked or transited inland waterways.  See April 2012 DPRIS Response; January 2015 Formal Finding of Inability to Further Research In-County Vietnam Service.

Further, in several statements, the Veteran acknowledged that he never stepped foot on land in Vietnam and that he did not dock in Vietnam.  See October 2005 Statement in Support of Claim; August 2006 Statement in Support of Claim.  The Veteran essentially contends that his naval service near the coast of Vietnam falls within the scope of "service in Vietnam" as defined by 38 C.F.R. § 3.307(a)(6)(iii).

In Haas v. Peake, the United States Court of Appeals for the Federal Circuit held that a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection.  525 F.3d 1168, 1172 (Fed. Cir. 2008).  The Federal Circuit found VA's "requirement that a claimant have been present within the land borders of Vietnam at some point in the course of his duty constitutes a permissible interpretation of the statute and its implementing regulation."  Id.  

Thus, the Veteran's service in Vietnamese coastal waters does not constitute "service in Vietnam" as defined by 38 C.F.R. § 3.307(a)(6)(iii), because, as he admits, he never went ashore from the ship on which he served. 

In a more recent case, the Court of Appeals for Veterans Claims (Court) determined VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Board notes that, while the decision in Gray found the definition of brown water versus blue water in Da Nang Harbor to be irrational, it rejected the appellant's argument that it should adopt the definition of inland waterways espoused by the United Nations Convention on the Territorial and Contiguous Zone, which would include the entirety of Da Nang Harbor.  Specifically, it found that discretion to interpret the scope of the regulations applicable to brown water versus blue water lies with VA, not with the Court.  It also noted that there was no indication that in using the term inland waterways VA intended to adopt the Convention definition, and the Secretary expressly denied any intent to do so at oral argument in that matter.  Gray v. McDonald, 27 Vet. App. 313 (2015).  

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.a.; VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

Here, the Veteran has not claimed, and the record does not otherwise establish, that he served in the inland waterways of Vietnam.

The Veteran is still entitled to the presumption of service connection if the evidence shows that he was otherwise exposed to an herbicide agent during service.  See 38 C.F.R. § 3.309 (e); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The Board finds there is no question as to whether the Gulf of Tonkin could qualify as an inland waterway, as it is a large, open body of ocean water, and herbicides were not sprayed over offshore waters.  There is also no evidence other than lay opinion that the Veteran was exposed to Agent Orange through exposure to contaminated equipment or drinking water.  

The Veteran's contention regarding Agent Orange drifting from the mainland is insufficient to establish service connection.  Although it is "conceivable that some veterans of offshore service incurred exposure under some circumstances due, for example, to airborne drift, groundwater runoff, and the proximity of individual boats to the Vietnam coast . . . for purposes of the presumption of exposure, there is no apparent basis for concluding that any such risk was similar in kind or degree to the risk attending service within the land borders of the Republic of Vietnam."  Haas v. Peake, 525 F.3d 1168, 1183 (Fed. Cir. 2008).  Given that claims regarding Agent Orange drifting from the mainland have not been held to be adequate for establishing presumptive exposure, the Board finds that this contention is not adequate for establishing exposure to herbicide agents.  More importantly, the Veteran's statements do not establish that there was actual exposure.  In this regard, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to be competent evidence.

The Veteran's second contention is that he was exposed to Agent Orange carried by aircraft and other equipment based on the USS Walker and USS Hornet.  The Joint Services Records Research Center (JSRRC) reviewed official documents, ship logs, and other sources and found that no evidence exists showing that Navy ships, such as the USS Walker and the USS Hornet, operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran, such as the Veteran in this case, was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See May 2009 JSRRC Report.  Again, the Veteran has not established a factual foundation that would have established actual exposure to herbicide agents.  Therefore, the Board finds this contention is not adequate for establishing exposure to herbicide agents.

Finally, the Veteran contends that he was exposed to Agent Orange due to drinking contaminated water.  In support of this contention, the Veteran submitted a report from the National Research Centre for Environmental Toxicology (ENTOX), which was prepared for the Department of Veteran Affairs, Australia, titled "Examination of the Potential Exposure of Royal Australian Navy (RAN) Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water."  The aim of the study was to investigate the potential for exposure of Australian Vietnam Veterans (sailors) to contaminates via drinking water.  The study findings suggested that the personnel on board ships were exposed to biologically significant quantities of dioxins.  At the outset, the Board notes that the report is not probative in that the Veteran does not fall into the class affected by the study.  Further, the authors of the study noted that there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Regardless, even with the concentrating effect found in the Australian study, the levels of exposure estimated in the study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Moreover, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy.  See Haas v. Peake, 525 F.3d at 1194. 

Although an attempt to establish a medical nexus to a disease or injury solely on generic information in a medical journal or treatise is too general and inconclusive, the Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  Here, the report is not supported by a medical opinion showing "plausible causality" under the facts of the instant case; and is therefore not probative.

Ultimately, the evidence is against a finding that the Veteran was exposed to herbicides in service.  His service aboard the USS Walker and the USS Hornet does not constitute "service in Vietnam" as defined by 38 C.F.R. § 3.307(a)(6)(iii).  Nor is there any evidence that the Veteran was otherwise exposed to herbicide agents during active service.  His personnel records do not establish he was exposed to herbicides, and the Veteran has not described any instance of direct exposure, other than a generalized statement that he noticed a "different smell" and that the "sky was a funny color" while he was stationed in the Gulf of Tonkin.  See July 2004 Statement in Support of Claim.

In an August 2007 letter the Veteran's VA psychiatrist stated that the Veteran's "medical problems...are likely related to exposure to Agent Orange during his Navy Service in the Vietnam War."  This statement is of no probative value, because it is based on the Veteran's report of in-service herbicide exposure, and the record does not show that such exposure took place.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (the probative value of a medical opinion depends on whether it considered an accurate history).

In the absence of credible and competent supporting evidence, service connection for diabetes mellitus and neuropathy of the hands as due to herbicide agents exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the fact that the Veteran is not entitled to the presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  38 U.S.C.A. § 1113 (b); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service treatment records are silent for a diagnosis of, or treatment for, diabetes or neuropathy of the hands.  During an April 1968 report of medical history, the Veteran denied any relevant symptoms.  The Veteran's May 1968 discharge examination reflects that the Veteran's endocrine system, neurologic system, and upper extremities were normal and no relevant defects were noted.  A urinalysis performed during the examination was negative for sugar or albumin.  Thus, there is no evidence that diabetes or neuropathy manifested during active service.

The Veteran does contend that these disabilities first manifested during service or within one year of discharge from service. 

Post-service VA treatment records confirm that the Veteran was first diagnosed with diabetes in November 2004 and diabetic neuropathies in February 2005.  None of the clinical records mention a history of onset in service or shortly after service, other than as due to the claimed herbicide exposure.  The Veteran has never contended that any aspect of service other than exposure to herbicides was applicable in his case and none of his attending clinicians noted reports by the Veteran of any symptoms or events in service relevant to the diseases.  

Based on the foregoing, the Board finds that service connection on a direct or presumptive basis for chronic disease is not warranted for diabetes mellitus or neuropathy of the hands because the diseases first manifested greater than one year after active duty and were not caused or aggravated by any aspect of service.  

The Veteran has also raised the issues of entitlement to service connection for diabetes as secondary to his service-connected PTSD and entitlement to service connection for neuropathy of the hands as secondary to diabetes.  See May 2011 Appellate Brief; March 2017 Correspondence.   

In support of his assertion that his diabetes is secondary to service-connected PTSD, the Veteran submitted an article entitled "Posttraumatic Stress Disorder and Physical Illness: Results from Clinical and Epidemiologic Studies" for the assertion that there is a positive link between those who suffer from PTSD and the development of insulin-dependent diabetes.  In light of this submission, the Board remanded the claim in March 2016 in order to obtain an opinion regarding the possible relationship between the Veteran's diabetes and his PTSD.

In April 2016, a VA examiner reviewed the Veteran's claims file, to include the above-cited article, and opined that it "would be impossible (without speculating) to conclude that the Veteran's diabetes was aggravated by his service-connected PTSD."  The examiner indicated that he reviewed the article submitted by the Veteran, as well as other literature on the issue of PTSD and diabetes, and found that there have been multiple studies that looked at the possible relationship between PTSD and diabetes.  The examiner noted that some of these studies found links between PTSD and diabetes; however, these studies could not say whether one causes or aggravates the other or whether the two diseases share some common attributes which make them more likely to occur in the same person.  Additionally, the examiner noted that the studies could not rule out other factors, such as behavioral risk factors or genetics as contributing to disease causation or aggravation.  The examiner concluded that "there is no good data to suggest that PTSD can aggravate diabetes mellitus."  The examiner also pointed out that the Veteran's BMI falls in the very obese category and that obesity is a risk factor for diabetes.  Therefore, the examiner concluded that it would be difficult to say, without speculating, if PTSD aggravated the Veteran's diabetes mellitus. 

The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why was inadequate.  Id.  In Jones, the Court noted it was unclear whether the examiners were unable to provide a definitive medical comment on etiology because the limits of medical knowledge had been exhausted or, instead, for example, because they needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court explained that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones at 389-90.

Here, the April 2016 examiner fully supported his "speculation" language with the rationale that there was insufficient data from which the examiner could draw a conclusion of a relationship between the Veteran's diabetes and his service connected PTSD because the studies on the subject, including the article provided by the Veteran, were unable to determine whether PTSD caused or aggravated diabetes, especially in light of other risk factors present in the Veteran's case, such as obesity.  In providing adequate reasons and bases for his inability to render the requested opinion, the record reflects that the examiner reviewed the claims file and considered the treatise evidence submitted by the Veteran.  For these reasons, the Board finds that the April 2016 opinion is a "legitimate inconclusive opinion" and that VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Consequently, the VA opinion provides neither positive nor negative support for service connection.  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).  Thus, there is no medical opinion evidence linking the Veteran's diabetes to his service-connected PTSD.

The Board has also considered the Veteran's assertions that his diabetes is due to his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of diabetes, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed diabetes is related to his PTSD, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value. 

The Board has also considered the aforementioned treatise evidence submitted in support of the Veteran's claim.  The Board again notes that a treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  

Here, the treatise information included in the claims file does not specifically relate to the facts and circumstances surrounding this particular case.  Moreover, as noted by the April 2016 VA examiner, the article is inconclusive regarding the cause and effect relationship between diabetes and PTSD.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Thus, this information, alone, is of no probative value.

Finally, with regard to the issue of entitlement to service connection for neuropathy of the hands as secondary to diabetes mellitus, service connection is not in effect for diabetes mellitus, so that argument must also fail.

Based on a review of the record evidence, the Board concludes that service connection for diabetes mellitus and neuropathy of the hands is not warranted.  Although the record evidence shows that the Veteran currently has these conditions, it does not indicate that the Veteran's diabetes or neuropathy has a causal connection to or is associated with his active military service or to a service-connected disability.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for neuropathy of the hands is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


